DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed July 31, 2020. Claims 1-18 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 1 recites “the shaft speed”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the performance objective”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the set of potential combinations”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the entire driving cycle”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the optimization of energy regeneration”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the shaft”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the shaft speed”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the performance objective”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the set of potential combinations”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the entire driving cycle”. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites “the optimization of energy regeneration”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 10 contain similar limitations of claim 1 so it is rejected for similar reasons.
Claims 11-18 depend from claim 10 and therefore include the same limitation as claim 10 so they are rejected for the same reason.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-18 are rejected under 35 U.S.C 103 as being unpatentable over Frank et al, US 2015/0232082, in view of Wang et al. US 2020/0391721, hereinafter referred to as Frank and Wang, respectively.

Regarding claim 1, Frank discloses a multi-motor system capable of performing a global optimization in order to determine an optimal contribution of torque from motors in the system based on a given torque demand in order to achieve a desired performance objective over a (See at least fig 4B, item 456, ¶ 64, “Module 456 may then find the best Ml and M2 torque combinations that have the highest efficiencies…Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, Ml and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), the system comprising: 
a plurality of motors mechanically coupled to a shaft (See at least fig 2 ¶ 26, “Engine (or any suitable PM) 102 is placed on a common driveshaft 112 with two electric motors 106 and 110”); 
a database storing efficiency data associated with each of the plurality of motors (See at least fig 4A ¶ 61, “Control algorithm 450 may start at 452 by determining M1 and M2 maximum torque limits-and possibly, as well as the performance envelopes and efficiency islands. This information may be an encoding of the maps of FIG. 4A and stored into electronic storage that is accessible to one or more of the controllers/processors found in the powertrain”), 
a controller for receiving driving cycle information, and for generating torque commands to the plurality of motors (See at least fig 2 ¶ 40, “control signals may be connected to controller 202 via various interfaces and/or subsystem controllers, such as engine controller 102a, clutch actuations 104a and 108a, motor controllers 106a and 110a, and battery management system”), (See at least fig 4B ¶ 63, “At 454, the control algorithm may receive torque demands from whatever sources-e.g., accelerator pedal, brake pedal from a human driver, other torque demands from electronic sources or the like. These torque demand signals are input into processing module 454 and the module may determine the space of allowable Ml and M2 torque combinations/ configuration that may satisfy the given torque demands”); 
(See at least fig 4B, item 456, ¶ 64, “Module 456 may then find the best Ml and M2 torque combinations that have the highest efficiencies…Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, Ml and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), the optimization analysis comprising: 
calculating based on the driving cycle information the shaft speed and torque across all time periods (See at least fig 2 ¶ 31, “Possible signals input into controller 202 may comprise: speed of vehicle, speed of drive shaft, speed of crankshaft, state of charge (SOC) of the battery, driver demands via accelerator pedal and brake pedal actuation, clutch slip and other possible signals”), (See at least fig 4B ¶ 63, “At 454, the control algorithm may receive torque demands from whatever sources-e.g., accelerator pedal, brake pedal from a human driver, other torque demands from electronic sources or the like. These torque demand signals are input into processing module 454 and the module may determine the space of allowable Ml and M2 torque combinations/ configuration that may satisfy the given torque demands”); 
calculating, based on the efficiency data, contributions by the plurality of motors (See at least ¶ 126, “the minimum cost may be determined by the minimum battery size and power. An optimum battery capacity (kw hrs) and power (kw) may be determined to satisfy the performance requirements and the cost target”); 
identifying from the set of potential combinations of torque contributions one or more optimal combinations of torque contributions that are optimized for the desired performance objective based on its associated cost function and that remains within the one or more (See at least fig 4B, item 456, ¶ 63, “At 454, the control algorithm may receive torque demands from whatever sources-e.g., accelerator pedal, brake pedal from a human driver, other torque demands from electronic sources or the like. These torque demand signals are input into processing module 454 and the module may determine the space of allowable M1 and M2 torque combinations/ configuration that may satisfy the given torque demands”), (See at least fig 4B, item 456, ¶ 64, “Module 456 may then find the best M1 and M2 torque combinations that have the highest efficiencies ( or satisfy some other desirable metric for the operation of the vehicle). This may be accomplished by traversing the space of allowable combinations and performing some min/max calculation”); and 
generating, for each time period in the driving cycle, torque command signals for each of the plurality of motors in order to cause the plurality of motors to drive the shaft based on the one or more optimal combinations of torque contributions in order to achieve the desired performance objective across the entire driving cycle while remaining within the one or more constraints (See at least fig 4B ¶ 64, “Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, M1 and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), (Claim 6, “upon a torque demand from the user, determining a set of allowable torque combinations of said first electric motor-generator and said second electric motor-generator to achieve the torque demand; determining the substantially highest efficiency combination of torque from said first electric motor-generator and said second electric motor-generator; and sending torque control signals to said first electric motor-generator and said second electric motor-generator, according to the substantially highest efficiency combination”).

However, Wang teaches calculating, based on the efficiency data, a cost function for the amount of energy used across all time periods in the driving cycle for each of the potential combinations of torque (See at least ¶ 10, “calculating the minimum cost function is subject to maximum and minimum battery current limits of the traction battery pack and SOC terminal costs at ends of the rolling road segments; and transmitting, via the vehicle controller, an engine command signal to the engine and a motor command signal to the motor to output engine torque and motor torque, respectively, based on the calculated minimum cost function of motor power”), (See at least ¶ 13, “calculating the minimum cost function is further subject to maximum and minimum battery pack SOC state constraints. In the same vein, calculating the minimum cost function may be further subject to maximum and minimum engine power limit constraints and maximum and minimum motor power limit constraints.”), (See at least ¶ 38, “selected representative driving cycles using Dynamic Programming to optimize the cost with SOC tracking; an average sensitivity of optimal fuel consumption with respect to SOC may be calculated”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-motor system of Frank and include calculating, based on the efficiency data, a cost function for the amount of energy used across all time periods in the driving cycle for each of the potential combinations of torque as taught by Wang because it would allow the system to output motor torque based on the calculated minimum cost function of motor power (See Wang ¶ 51).
Regarding claim 2, Frank discloses the system of claim 1 wherein the performance objective is maximizing efficiency and where the cost function for each of the potential combinations of torque contributions by the motors is the amount of energy used (See at least ¶ 57, “it may be more efficient to use some combination of motive power from Motor 1 (M1) and Motor 2 (M2)---e.g. (a*M1)+(b*M2)-for better efficiency, where a and b are determined by the respective efficiencies of M1 and M2”).

Regarding claim 3, Frank discloses the system of claim 2 wherein the controller estimates for each time period in the driving cycle the energy consumed, and wherein the controller outputs an estimated total power consumption for the driving cycle (See at least ¶ 70, “The division of power may be dependent on the commanded torque and the charging policy with the PM. Additional power may also be required for accessory loads etc. The PM may be operated on its IOL for generating the total required power at that instant.”), (See at least fig 4B ¶ 64, “Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, M1 and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), (Claim 6, “upon a torque demand from the user, determining a set of allowable torque combinations of said first electric motor-generator and said second electric motor-generator to achieve the torque demand; determining the substantially highest efficiency combination of torque from said first electric motor-generator and said second electric motor-generator; and sending torque control signals to said first electric motor-generator and said second electric motor-generator, according to the substantially highest efficiency combination”).

Regarding claim 4, Frank discloses the system of claim 1 wherein the one or more constraints includes the temperature for each motor (See at least fig 4B ¶ 62, “The control algorithm may additionally adjust this information according to a number of sensor inputs, such as,
current motor speed, temperature readings at various points (e.g., outside air temp, operating temp of Ml, M2, engine, batteries or other places relevant to motor/vehicle efficiency), voltages, currents and the like”).

Regarding claim 5, Frank discloses the system of claim 1 wherein the optimization analysis performed by the controller further comprises, for each time period in the driving cycle, calculating the efficiency of each motor in the plurality of motors at the next period in the driving cycle based on the efficiency data and one or more transients (See at least  ¶ 110, “it may be possible to use speed and accelerator pedal and brake pedal demand as an input that may be used to determine the power needed and energy needed over a specified period of time-assuming that the future activity will have the same statistics in the road load and the driver behavior”), (See at least  ¶ 111, “With this information, it may be possible to predict
or estimate what the future time period (e.g., next ten (10) seconds or the like) may be. One policy may be to assume the same maximum power and energy use as the last ten (10) seconds or any other suitable time period”).

Regarding claim 6, Frank discloses the system of claim 5 wherein the one or more transients includes thermal transients, and wherein the optimization analysis performed by the controller further comprises calculating thermal transients to determine an estimated temperature for each of the plurality of motors at the end of the next time period (See at least fig 4B ¶ 62, “The control algorithm may additionally adjust this information according to a number of sensor inputs, such as, current motor speed, temperature readings at various points (e.g., outside air temp, operating temp of Ml, M2, engine, batteries or other places relevant to motor/vehicle efficiency), voltages, currents and the like”).

Regarding claim 7, Frank discloses the system of claim 1 wherein the system is housed within an electric vehicle, and wherein the plurality of motors are electric motors (See at least  ¶ 2, “In the field of electric vehicles (EV s ), hybrid electric vehicles (HEVs) and plug-in hybrid electric vehicles (PHEV s ), there are many possible powertrains configurations that may affect a wide variety of operating modes”).

Regarding claim 8, Frank discloses the system of claim 1.
Frank fails to explicitly disclose wherein the system further comprises a trip planning tool, and wherein the trip planning tool generates the driving cycle information.
However, Wang teaches wherein the system further comprises a trip planning tool, and wherein the trip planning tool generates the driving cycle information (See at least ¶ 38-39, “The parameters s0 and kp may be determined using historical driving data of a subject vehicle and/or representative driving cycles for a given trip. In a non-limiting example, a cost-to-go function V(t, x) is calculated for a given velocity profile of a trip using Dynamic Programming (DP). V(t, x) represents a minimum fuel energy consumption to finish the remaining trip over”), (See at least ¶ 48, “a resident vehicle telematics unit or other similarly suitable Human Machine Interface (HMI) may execute a navigation…Path plan data may be generated with a predicted path for the vehicle to travel from origin to destination. It is also envisioned that the ECU or telematics unit processors receive vehicle origin and vehicle destination information from other sources”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-motor system of Frank and include the system further comprises a trip planning tool, and wherein the trip planning tool generates the driving cycle information as taught by Wang because it would allow the system to output motor torque based on the calculated minimum cost function of motor power (See Wang ¶ 51).

Regarding claim 9, Frank discloses the system of claim 2 wherein the optimization analysis performed by the controller further comprises integrating the optimization of energy regeneration from braking (See at least ¶ 22, “The electrical energy stored in the battery may be derived from a plurality of sources: regenerative braking, charging operation of the PM or from a wall socket or other external source of electrical charge”), (See at least ¶ 103, “during the recharge of the battery in the vehicle by the vehicle's main PM (such as engine 102, fuel cell), or other power generation device, or the vehicle's kinetic energy during regenerative braking”).

Regarding claim 10, Frank discloses a method of performing a global optimization in order to determine an optimal contribution of torque from motors in the system based on a given torque demand in order to achieve a desired performance objective over a driving cycle while remaining within one or more constraints (See at least fig 4B, item 456, ¶ 64, “Module 456 may then find the best Ml and M2 torque combinations that have the highest efficiencies…Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, Ml and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), the method comprising: 
storing efficiency data associated with each of the plurality of motors (See at least fig 4A ¶ 61, “Control algorithm 450 may start at 452 by determining M1 and M2 maximum torque limits-and possibly, as well as the performance envelopes and efficiency islands. This information may be an encoding of the maps of FIG. 4A and stored into electronic storage that is accessible to one or more of the controllers/processors found in the powertrain”); 
receiving driving cycle information (See at least fig 2 ¶ 40, “control signals may be connected to controller 202 via various interfaces and/or subsystem controllers, such as engine controller 102a, clutch actuations 104a and 108a, motor controllers 106a and 110a, and battery management system”), (See at least fig 4B ¶ 63, “At 454, the control algorithm may receive torque demands from whatever sources-e.g., accelerator pedal, brake pedal from a human driver, other torque demands from electronic sources or the like. These torque demand signals are input into processing module 454 and the module may determine the space of allowable Ml and M2 torque combinations/ configuration that may satisfy the given torque demands”); 
generating torque commands for the plurality of motors by performing an optimization analysis across all time periods in the driving cycle with respect to potential combinations of torque contributions by the motors (See at least fig 4B, item 456, ¶ 64, “Module 456 may then find the best Ml and M2 torque combinations that have the highest efficiencies…Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, Ml and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), the optimization analysis comprising: 
calculating based on the driving cycle information the shaft speed and torque across all time periods (See at least fig 2 ¶ 31, “Possible signals input into controller 202 may comprise: speed of vehicle, speed of drive shaft, speed of crankshaft, state of charge (SOC) of the battery, driver demands via accelerator pedal and brake pedal actuation, clutch slip and other possible signals”), (See at least fig 4B ¶ 63, “At 454, the control algorithm may receive torque demands from whatever sources-e.g., accelerator pedal, brake pedal from a human driver, other torque demands from electronic sources or the like. These torque demand signals are input into processing module 454 and the module may determine the space of allowable Ml and M2 torque combinations/ configuration that may satisfy the given torque demands”); 
calculating, based on the efficiency data, contributions by the plurality of motors (See at least ¶ 126, “the minimum cost may be determined by the minimum battery size and power. An optimum battery capacity (kw hrs) and power (kw) may be determined to satisfy the performance requirements and the cost target”); 
identifying from the set of potential combinations of torque contributions one or more optimal combinations of torque contributions that are optimized for the desired performance objective based on its associated cost function and that remains within the one or more constraints (See at least fig 4B, item 456, ¶ 63, “At 454, the control algorithm may receive torque demands from whatever sources-e.g., accelerator pedal, brake pedal from a human driver, other torque demands from electronic sources or the like. These torque demand signals are input into processing module 454 and the module may determine the space of allowable M1 and M2 torque combinations/ configuration that may satisfy the given torque demands”), (See at least fig 4B, item 456, ¶ 64, “Module 456 may then find the best M1 and M2 torque combinations that have the highest efficiencies ( or satisfy some other desirable metric for the operation of the vehicle). This may be accomplished by traversing the space of allowable combinations and performing some min/max calculation”); and 
generating, for each time period in the driving cycle, torque command signals for each of the plurality of motors in order to cause the plurality of motors to drive the shaft based on the one or more optimal combinations of torque contributions in order to achieve the desired performance objective across the entire driving cycle while remaining within the one or more constraints (See at least fig 4B ¶ 64, “Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, M1 and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), (Claim 6, “upon a torque demand from the user, determining a set of allowable torque combinations of said first electric motor-generator and said second electric motor-generator to achieve the torque demand; determining the substantially highest efficiency combination of torque from said first electric motor-generator and said second electric motor-generator; and sending torque control signals to said first electric motor-generator and said second electric motor-generator, according to the substantially highest efficiency combination”).
Frank fails to explicitly disclose calculating, based on the efficiency data, a cost function for the amount of energy used across all time periods in the driving cycle for each of the potential combinations of torque.
However, Wang teaches calculating, based on the efficiency data, a cost function for the amount of energy used across all time periods in the driving cycle for each of the potential combinations of torque (See at least ¶ 10, “calculating the minimum cost function is subject to maximum and minimum battery current limits of the traction battery pack and SOC terminal costs at ends of the rolling road segments; and transmitting, via the vehicle controller, an engine command signal to the engine and a motor command signal to the motor to output engine torque and motor torque, respectively, based on the calculated minimum cost function of motor power”), (See at least ¶ 13, “calculating the minimum cost function is further subject to maximum and minimum battery pack SOC state constraints. In the same vein, calculating the minimum cost function may be further subject to maximum and minimum engine power limit constraints and maximum and minimum motor power limit constraints.”), (See at least ¶ 38, “selected representative driving cycles using Dynamic Programming to optimize the cost with SOC tracking; an average sensitivity of optimal fuel consumption with respect to SOC may be calculated”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of performing a global optimization in order to determine an optimal contribution of torque from motors of Frank and include calculating, based on the efficiency data, a cost function for the amount of energy used across all time periods in the driving cycle for each of the potential combinations of torque as taught by Wang because it would allow the method to output motor torque based on the calculated minimum cost function of motor power (See Wang ¶ 51).

Regarding claim 11, Frank discloses the method of claim 10 wherein the performance objective is maximizing efficiency and where the cost function for each of the potential combinations of torque contributions by the motors is the amount of energy used (See at least ¶ 57, “it may be more efficient to use some combination of motive power from Motor 1 (M1) and Motor 2 (M2)---e.g. (a*M1)+(b*M2)-for better efficiency, where a and b are determined by the respective efficiencies of M1 and M2”).

Regarding claim 12, Frank discloses the method of claim 11 further comprising estimating for each time period in the driving cycle the energy consumed, and outputting an estimated total power consumption for the driving cycle (See at least ¶ 70, “The division of power may be dependent on the commanded torque and the charging policy with the PM. Additional power may also be required for accessory loads etc. The PM may be operated on its IOL for generating the total required power at that instant.”), (See at least fig 4B ¶ 64, “Once a determination of best combination of Ml and M2 to satisfy the torque demand has been found, M1 and M2 torque demand signals may be sent to the associated controllers to achieve these respective torque demands”), (Claim 6, “upon a torque demand from the user, determining a set of allowable torque combinations of said first electric motor-generator and said second electric motor-generator to achieve the torque demand; determining the substantially highest efficiency combination of torque from said first electric motor-generator and said second electric motor-generator; and sending torque control signals to said first electric motor-generator and said second electric motor-generator, according to the substantially highest efficiency combination”).

Regarding claim 13, Frank discloses the method of claim 10 wherein the one or more constraints includes the temperature for each motor (See at least fig 4B ¶ 62, “The control algorithm may additionally adjust this information according to a number of sensor inputs, such as, current motor speed, temperature readings at various points (e.g., outside air temp, operating temp of Ml, M2, engine, batteries or other places relevant to motor/vehicle efficiency), voltages, currents and the like”).

Regarding claim 14, Frank discloses the method of claim 10 wherein the optimization analysis further comprises, for each time period in the driving cycle, calculating the efficiency of each motor in the plurality of motors at the next period in the driving cycle based on the efficiency data and one or more transients (See at least  ¶ 110, “it may be possible to use speed and accelerator pedal and brake pedal demand as an input that may be used to determine the power needed and energy needed over a specified period of time-assuming that the future activity will have the same statistics in the road load and the driver behavior”), (See at least  ¶ 111, “With this information, it may be possible to predict or estimate what the future time period (e.g., next ten (10) seconds or the like) may be. One policy may be to assume the same maximum power and energy use as the last ten (10) seconds or any other suitable time period”).

Regarding claim 15, Frank discloses the method of claim 14 wherein the one or more transients includes thermal transients, and wherein the optimization analysis further comprises calculating thermal transients to determine an estimated temperature for each of the plurality of motors at the end of the next time period (See at least fig 4B ¶ 62, “The control algorithm may additionally adjust this information according to a number of sensor inputs, such as, current motor speed, temperature readings at various points (e.g., outside air temp, operating temp of Ml, M2, engine, batteries or other places relevant to motor/vehicle efficiency), voltages, currents and the like”).

Regarding claim 16, Frank discloses the method of claim 10 wherein the method is performed by a controller housed within an electric vehicle, and wherein the plurality of motors are electric motors (See at least ¶ 2, “In the field of electric vehicles (EV s), hybrid electric vehicles (HEVs) and plug-in hybrid electric vehicles (PHEV s), there are many possible powertrains configurations that may affect a wide variety of operating modes”).

Regarding claim 17, Frank discloses the method of claim 10.
Frank fails to explicitly disclose wherein the step of generating the driving cycle information is performed using a trip planning tool.
However, Wang teaches wherein the step of generating the driving cycle information is performed using a trip planning tool (See at least ¶ 38-39, “The parameters s0 and kp may be determined using historical driving data of a subject vehicle and/or representative driving cycles for a given trip. In a non-limiting example, a cost-to-go function V(t, x) is calculated for a given velocity profile of a trip using Dynamic Programming (DP). V(t, x) represents a minimum fuel energy consumption to finish the remaining trip over”), (See at least ¶ 48, “a resident vehicle telematics unit or other similarly suitable Human Machine Interface (HMI) may execute a navigation…Path plan data may be generated with a predicted path for the vehicle to travel from origin to destination. It is also envisioned that the ECU or telematics unit processors receive vehicle origin and vehicle destination information from other sources”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frank and include wherein 

Regarding claim 18, Frank discloses the method of claim 11 wherein the optimization analysis performed by the controller further comprises integrating the optimization of energy regeneration from braking (See at least ¶ 22, “The electrical energy stored in the battery may be derived from a plurality of sources: regenerative braking, charging operation of the PM or from a wall socket or other external source of electrical charge”), (See at least ¶ 103, “during the recharge of the battery in the vehicle by the vehicle's main PM (such as engine 102, fuel cell), or other power generation device, or the vehicle's kinetic energy during regenerative braking”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665